        Case 1:19-cv-05257-JSR Document 15 Filed 07/11/19 Page 1 of 1
                                                                       1,-ci~i)csJ)NY                                     1
                                                                        1
                                                                       ::1 l't")l'lll\,r'l-.l'l''
                                                                           ,L_J'\_j\....- \__)i\'li l...           l·l)
                                                                                                                      -   \!:,




                                                                       \IELECTRONlCJ\LLY F!I                          '     I

UNITED STATES DISTRICT COURT                                           I DOC # : _______ , __                              I
                                                                                                                 (I
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------)(
                                                                       1


                                                                            DATE flLFD:
                                                                       Il!:::-=--:::==:: ,_ _,_ -~ .JllL   1
                                                                                                     ' .. - ''-· i ·. ·::-~L
VOICE TELE SERVICES INC.,
                                                                       Civ.: l 9-cv-5257 (JSR)(JLC)
                                    Plaintiff,
                                                                            CLERK'S CERTIFICATE
                  v.                                                            OF DEFAULT

ZEE TELECOMS LTD.,

                                    Defendant.
--------------------------------------------------------------)(

         I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on June 4, 2019 with the filing of

a Complaint and June 5, 2019 with the filing ofa Summons, a copy of the Summons and Complaint

was served on Defendant Zee Telecoms Ltd. ('"Zee" or "Defendant") on June 12, 2019 by

personally serving a copy of the Summons and Complaint on Mr. Cooper, Director of Hold

Everything at Zee's registered office, located at 207 Regent Street, London, England, WI B 3HH,

which is designated by law to accept service of process on behalf of Zee, and proof of service was

therefore filed on June 17, 2019, Doc.# 1, 6, and 8. I further certify that the docket entries indicate

that Defendant has not filed an answer or otherwise moved with respect to the Complaint herein.

The default of the Defendant is hereby noted.


Dated: New York, New York
        Ju1y 11           , 20/°l                                   RUBY J. KRAJICK
                                                                     Clerk of Court


                                                     By:~~~~~(V~~
                                                                      /~ /VV1 /)
                                                               //U..,V~~V_,....~~
                                                                                           /'llPp
                                                                     Deputy Clerk
